 



Exhibit 10.3
Compromise Agreement
(1) Peter Harris
(2) OXiGENE, Inc.
Dated August 31, 2007
WITHOUT PREJUDICE
AND
SUBJECT TO CONTRACT
This Agreement is made on September 21, 2007
Between:
(1) Peter Harris of 99 Duchess Drive, Newmarket, Suffolk CB8 8AL (the
“Employee”); and
(2) OXiGENE, Inc. (company number: FC026772) whose registered office is at 230
Third Avenue, Waltham, MA 02451, USA (the “Company”).
Background:
(A) The Employee is employed by the Company as Chief Medical Officer.
(B) The Employee asserts various claims against the Company arising out of the
forthcoming termination of his employment.
(C) The parties have agreed terms of settlement of such claims as set out in
this Agreement.
(D) The Company is entering into this Agreement for itself and as agent for all
Group Companies and is duly authorised in that behalf.
(E) The payments and benefits provided for in this Agreement will only be made
available to the Employee if he signs and returns (and does not revoke any part
of) this Agreement by September 21, 2007.
(F) This Agreement will become effective on the eighth day after it is signed by
the Employee (the “Effective Date”) provided that the Employee has not revoked
any part of this Agreement by written notice to Richard Chin, President and CEO
of OXiGENE Inc., prior to that date.
It is agreed as follows:
1. Definitions and interpretation
1.1 In this Agreement, unless the context otherwise requires, the following
definitions shall apply:
“Agreement” means this agreement (including any schedule or annexure to it and
any document in agreed form).
“Adviser” means the legal adviser referred to in clause 15.
“Benefits” means the benefits referred to in clause 7.

 



--------------------------------------------------------------------------------



 



“Confidential Information” means any information of a confidential nature
obtained by the Employee as a result of his employment by the Company which
belongs to and is of value to the Company or any Group Company or in respect of
which the Company or any Group Company owes a duty of confidentiality to a third
party. Such information includes (without limitation):
(a) information related to drugs and compounds developed or under development by
the Company or any Group Company;
(b) lists and particulars of important contracts entered into by the Company or
any Group Company;
(c) any financial information relating to the Company or any Group Company; or
(d) business plans of the Company or any Group Company.
Confidential Information does not include any information in respect of which a
protected disclosure is made by the Employee within the meaning of the Public
Interest Disclosure Act 1998.
“Contract of Employment” means the contract of employment between the Employee
and the Company dated 25 April 2006.
“ERA” means the Employment Rights Act 1996 (as amended).
“Group Company” means the Company and any holding company, subsidiary or
subsidiary of a holding company of the Company, the terms “holding company” and
“subsidiary” having the meanings given to them in Section 736, Companies Act
1985.
“Proceedings” means any action, claim or proceedings in the Employment Tribunal
or any other court against the Company, any Group Company or any of its or their
officers, employees or agents in respect of any of the matters which are the
subject of the Employee’s warranty under clause 3.5, or are settled under the
terms of this Agreement.
“Termination Date” means the date set out in clause 2.
“Termination Payments” means the payments referred to in clause 6.
1.2 In this Agreement, unless the context otherwise requires:
(a) a reference to a statute or statutory provision includes:
(i) any subordinate legislation (as defined in Section 21(1) Interpretation Act
1978) made under it;
(ii) any statute or statutory provision which modifies, consolidates, re-enacts
or supersedes it;
(b) a reference to:
(i) a “person” includes any individual, firm, body corporate, association or
partnership, government or state (whether or not having a separate legal
personality);
(ii) “clauses” and “schedules” is to clauses of and schedules to this Agreement;
(iii) “indemnify” and “indemnifying” any person against any circumstance include
indemnifying and keeping him harmless from all actions, claims and proceedings
from time to time made against him and all loss or damage and all payments
(including fines, penalties and interest, costs or expenses) made or incurred by
that person as a consequence of or which would not have arisen but for that
circumstance;
(c) headings are for convenience only and shall not affect the interpretation of
this Agreement.
2. Termination Date
The Employee acknowledges and agrees that his employment with the Company
(and/or any Group Company) will be terminated on the Effective Date.
3. Settlement of claims
3.1 The terms of this Agreement have been agreed between the parties without any
admission of liability in full and final settlement of the Employee’s complaints
of unfair dismissal, breach of contract and his claim for a redundancy payment
due under Section 135 ERA or under any contractual entitlement, which he has
asserted against the Company, any Group Company and/or any of its or their
officers and/or employees arising from his employment or from the termination
thereof.

 



--------------------------------------------------------------------------------



 



3.2 It is the further intention of the parties that this Agreement shall,
without any admission of liability, be in full and final settlement of any other
claims the Employee has or may in future have at common law, under domestic or
European legislation, against the Company, any Group Company or any of its or
their officers, employees or agents and of any such claims the Company or any
Group Company may have against the Employee arising directly or indirectly from
the Employee’s employment by the Company and/or the termination of such
employment including without limitation any claim:
(a) pursuant to the ERA in respect of unlawful deduction from wages or unlawful
receipt of payments from the Employee under part II, guarantee payments under
part III, protected disclosures under part IVA, unlawful detriment under part V,
breach of the right to time off work under part VI, remuneration or alternative
work on suspension under part VII and any other rights under the ERA;
(b) to have suffered unlawful detriment, or any other claim, under:
(i) regulation 7(2) Part-time Workers (Prevention of Less Favourable Treatment)
Regulations 2000;
(ii) regulations 27, 31 and 32 Transnational Information and Consultation of
Employees Regulations 1999;
(iii) arising under regulation 3, 6(2) or 9 Fixed-Term Employees (Prevention of
Less Favourable Treatment) Regulations 2002;
(iv) regulation 30 Working Time Regulations 1998;
(c) of unlawful discrimination under the Sex Discrimination Act 1975, the Race
Relations Act 1976, the Disability Discrimination Act 1995, the Employment
Equality (Sexual Orientation) Regulations 2003, the Employment Equality
(Religion or Belief) Regulations 2003 and/or the Employment Equality (Age)
Regulations 2006;
(d) in respect of the contravention of a contract term modified or included by
virtue of an equality clause under section 2(1) Equal Pay Act 1970;
(e) in respect of the infringement of the statutory employment rights set out in
the Trade Union and Labour Relations (Consolidation) Act 1992;
(f) under any directly effective provision of the Treaty of Amsterdam or the
legislation of the European Union;
(g) under the Maternity and Parental Leave etc Regulations 1999;
(h) under the Human Rights Act 1998;
(i) in respect of harassment under section 3 Protection from Harassment Act
1997;
but shall exclude any latent personal injury claim, any claim under the Company
pension scheme or under the Company share option scheme in relation to his
entitlement pursuant to clause 7.1 and any claim for breach of this Agreement.
3.3 The settlement set out in clause 3.2 shall include, without limitation save
as set out in that clause, any future claims the Employee may have, whether or
not any legal remedy available for such claims in the future would be available
for an action taken at the date of this Agreement.
3.4 In addition, the Employee and the Company (on behalf of itself and any Group
Company) hereby warrant that by signing this Agreement and by the Employee
accepting the payments and benefits pursuant to it they are waiving and
releasing their rights to assert any form of legal claim against each other
under any laws of the United States of America, the Commonwealth of
Massachusetts, and any other law of any jurisdiction in the United States as set
out in Schedule 1 to this Agreement.
3.5 The Employee, having taken independent legal advice, warrants that, except
for any claim expressly set out or referred to in clause 3.1 and without
prejudice to clause 3.2, he knows of no claims whatsoever that he may have
against the Company, any Group Company or any of its or their officers,
employees or agents arising directly or indirectly from the Employee’s
employment by the Company and/or the termination of such employment. The
Employee warrants that he will not make a subject access request to any Group
Company and relinquishes and agrees not to pursue any current subject access
request outstanding as at the date of this Agreement.
3.6 If the Employee is awarded any compensation or damages by a court or
tribunal pursuant to Proceedings, the Employee shall repay to the Company
immediately upon demand the lesser of the Termination Payment or such amount of
the Termination Payment as shall be equivalent to the total amount of the
compensation or damages (including interest) awarded, together with the full
amount of any legal fees incurred by the Company in defending Proceedings. Any
part of the Termination Payment which remains outstanding shall cease to be
payable under this Agreement with effect from the date of commencement of
Proceedings.

 



--------------------------------------------------------------------------------



 



4. Pay
4.1 The Company will pay to the Employee on or before the Termination Date
subject to the deduction of income tax in accordance with his PAYE tax coding
and primary class 1 National Insurance contributions:
(a) salary accrued to the Termination Date; and
(b) holiday pay in lieu of the Employee’s accrued but unused pro rata
entitlement to holiday.
4.2 The Company will continue to provide to the Employee up to the Termination
Date all benefits to which the Employee is entitled under the Contract of
Employment.
5. Expenses
The Employee will, within 7 days of the Termination Date, notify the Company of
the amount of any expenses incurred by him in the performance of his duties
prior to the Termination Date and supply the Company with receipts or other
documentary evidence of such expenditure. The Company will, within 14 days of
receipt of such notification and evidence, reimburse to the Employee the amount
of all such expenses properly and necessarily incurred by him in the course of
his duties.
6. Termination Payments
The Company shall pay to the Employee the sum of £20,000 as a redundancy payment
and £59,500 as compensation for loss of employment, (in each case less income
tax in accordance with the Employee’s PAYE tax coding and primary class 1
National Insurance contributions) to be paid in six equal monthly instalments,
commencing on 30 September 2007 until            March 2008 inclusive, such
payments to be made after the Employee’s P45 form has been issued by the
Company. The Termination Payments include any entitlement to statutory
redundancy pay.
7. Benefits
The Company shall, in addition to the Termination Payments, provide the Employee
with the following Benefits as further compensation for loss of employment:
7.1 Share Options
In accordance with the Non-Qualified Stock Option Agreement dated June 14, 2006
(the “Option Agreement”), 25,000 shares of common stock have vested.
Notwithstanding the Option Agreement, the vested portion of the option may be
exercised by the Employee until the expiration of the Option Agreement on
June 13, 2016. All other terms of the Option Agreement shall continue to remain
in full force and effect and the exercise of the option shall continue to be
subject to all other terms and conditions of the Option Agreement. The remaining
options shall be forfeited as of the Effective Date.
7.2 Private Medical Insurance
The Company shall at the Employee’s election which is to be made at the date of
this Agreement either (a) continue to provide the Employee with private medical
insurance cover until 30 July 2008 or (b) transfer to the Employee ownership of
his Company laptop computer and blackberry .
8. Tax
8.1 The Termination Payments will be paid subject to the deduction of:
(a) income tax in accordance with the Employee’s PAYE tax coding; and
(b) to the extent applicable, primary class I National Insurance contributions.
8.2 The Employee will declare and account to HM Revenue & Customs for any income
tax due in respect of the Benefits.

 



--------------------------------------------------------------------------------



 



8.3 (a) The Company makes no warranty as to the taxable status of the
Termination Payments and Benefits and, accordingly, the Employee agrees to
indemnify and keep the Company (and all Group Companies) indemnified against any
PAYE liability in respect of the Termination Payments and the provision of the
Benefits in excess of any deduction made by the Company at source in respect of
such liability.
(b) The Employee further agrees to indemnify and keep the Company and all Group
Companies indemnified against any liability to primary class I National
Insurance contributions in respect of the Termination Payments or Benefits in
excess of any deduction made by the Company at source in respect of such
liabilities.
9. Legal Costs
The Company will pay the Employee’s reasonable legal costs up to a maximum of
£1000 (plus VAT) incurred in respect of advice received by the Employee as to
the terms and effect of this Agreement. Payment of these costs will be made
direct to the Adviser subject to the Company’s receipt of an invoice addressed
to the Employee but marked payable by the Company.
10. Confidentiality
10.1 It is a condition of this Agreement that its terms shall remain
confidential to the parties and their legal and professional advisers (and in
the case of the Employee, his immediate family). Except as agreed in this
Agreement or otherwise required by law, no statement or comment shall be made by
the parties to any third party in relation to the terms or existence of this
Agreement, the claims of the Employee settled by its terms or the circumstances
of the termination of the Employee’s employment.
10.2 The parties and their legal advisers will take all reasonable steps to
ensure that no person under their influence or control (in the case of the
Company, its officers, directors and its Human Resources Manager), whether
acting on their behalf or otherwise shall make any statement in relation to the
matters referred to in clause 10.1.
10.3 The Company (namely, its officers, directors and its Human Resources
Manager) will not make, publish or cause to be published any disparaging remarks
concerning the Employee and the Employee will not make, publish or cause to be
published any such remarks concerning the Company, any Group Company, or its or
their directors, officers or employees.
11. Confidential Information
11.1 The Employee shall not at any time disclose to any person or use for the
Employee’s own purposes or through lack of diligence cause the unauthorised
disclosure of any Confidential Information, although this restriction shall not
apply to any Confidential Information coming into the public domain other than
as a result of any breach by the Employee of this obligation.
11.2 The Employee warrants that all Confidential Information that the Employee
had in his possession, custody or under his control by whom and in whatever
format recorded (whether electronically, on paper, on audio or audio visual tape
or otherwise and including all copies but excluding any Confidential Information
which he is expressly permitted to retain by the Company to enable him to
discharge his duties under the terms of the Consultancy Agreement) will be
returned to the Company by the Termination Date and that neither the Employee
nor any other unauthorised person will retain the ability to access such
information.
12. Company property
The Employee warrants that, except for any item of such property which the
Employee is expressly permitted to retain under this Agreement and/or which he
is authorised by the Company to retain for the purposes of discharging his
duties under the Consultancy Agreement, all property belonging to the Company or
any Group Company which is in the possession or control of the Employee will be
returned to the Company in good working order by the Termination Date.
13. Restrictions
The Employee acknowledges and confirms that he continues to be bound by the
restrictions contained at clause 7 of the Contract of Employment.
14. Post-termination consultancy arrangements
Following the Termination Date, the Employee undertakes to make himself
available to provide consultancy services to the Company on the terms set out in
the Consultancy Agreement.
15. Legal advice

 



--------------------------------------------------------------------------------



 



15.1 The Employee confirms that:
(a) he has received independent legal advice from Mandy Lyne, a qualified lawyer
in the firm of Taylor Vinters (Solicitors) of Merlin Place, Milton Road,
Cambridge as to the terms and effect of this Agreement including in particular,
its effect on his ability to pursue any claim before an Employment Tribunal;
(b) the Adviser has advised him that there was in force, when the Adviser gave
the advice referred to in paragraph (a), a policy of insurance covering the risk
of a claim by the Employee in respect of loss arising in consequence of the
advice.
15.2 It is agreed that the conditions regulating compromise agreements under
Sections 203(3) ERA, 77(4A) Sex Discrimination Act 1975, 72(4A) Race Relations
Act 1976, 288(2B) Trade Union and Labour Relations (Consolidation) Act 1992,
Regulations 35 Working Time Regulations 1998, 41(4) Transnational Information
and Consultation of Employees Regulations 1999, Regulation 9 of the Part Time
Workers (Prevention of Less Favourable Treatment) Regulations 2000,
Regulation 10 of the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, Schedule 3A paragraph 2(2) Disability
Discrimination Act 1995, Schedule 4, paragraph 2(2) Employment Equality (Sexual
Orientation) Regulations 2003, Schedule 4, paragraph 2(2) Employment Equality
(Religion or Belief) Regulations 2003 and Schedule 5, Part 1, paragraph 2(2)
Employment Equality (Age) Regulations 2006 are satisfied.
15.3 By signing and returning on the date hereof a letter on the notepaper of
the Adviser’s firm, in the form at Schedule 2 to this Agreement, the Adviser
confirms that he/she has given to the Employee the advice referred to in clause
15.1. The Adviser further confirms that she is a qualified solicitor holding a
current practising certificate and is independent of the Company for whom she
has not acted and has no current expectation of activity. At the time that the
Adviser gave the advice referred to in clause 15.1, there was in force a
contract of insurance covering the risk of a claim by the Employee in respect of
any loss arising in consequence of that advice.
16. Employee’s warranties
16.1 The Employee warrants that at the date of this Agreement he is not aware of
any facts or circumstances that could give rise to any claim for personal injury
by him against the Company or any Group Company.
16.2 The Employee warrants that:
(a) he has not withheld or failed to disclose any material fact concerning the
performance of his duties (including any fiduciary duties) owed to the Company
or any Group Company;
(b) he is not aware of any breach by him of any duty (including any fiduciary
duty) owed by him to the Company and/or any Group Company; and
(c) he has not at any time committed a repudiatory breach of his Contract of
Employment which would entitle the Company to terminate his employment summarily
without compensation (if he had still been employed).
17. Third parties and variation
17.1 Save as expressly provided in clause 17.2, no term of this Agreement is
enforceable pursuant to the Contracts (Rights of Third Parties) Act 1999 by any
person who is not a party to it.
17.2 Subject to the Contracts (Rights of Third Parties) Act 1999 and to the
provisions of this Agreement, clauses 2, 3, 8.3, 10, 11, 12, 13, 14 and 16 may
be enforced by any officer, employee or agent of the Company and/or any Group
Company or any of its or their officers, employees or agents in their own right.
17.3 No purported variation of this Agreement shall be effective unless it is in
writing and signed by or on behalf of each of the parties.
17.4 Pursuant to Section 2(3)(a) Contracts (Rights of Third Parties) Act 1999,
the parties, in accordance with clause 17.1, may without limit or restriction
and without the consent of any third party:
(a) vary this Agreement or any provision of it which may be enforced by any
third party or otherwise amend this Agreement in such a way as to extinguish or
alter any third party’s entitlement under any such provisions; and/or
(b) rescind this Agreement.
18. Entire agreement and conflicts
18.1 This Agreement sets out the entire agreement and understanding between the
parties and supersedes all prior agreements, understanding or arrangements
(whether oral or written) in respect of the subject matter of this Agreement.

 



--------------------------------------------------------------------------------



 



18.2 The Employee acknowledges that he has entered into this Agreement in
reliance only on the representations, warranties and promises specifically
contained or incorporated in this Agreement and, save as expressly set out in
this Agreement, neither the Company, any Group Company nor any of its or their
employees, officers or agents shall have any liability in respect of any other
representation, warranty or promise made prior to the date of this Agreement
unless it was made fraudulently.
19. Jurisdiction
This Agreement, with the exception of Schedule 1, shall be governed by and
construed in all respects in accordance with the laws of England and Wales and
each of the parties irrevocably submits to the exclusive jurisdiction of the
courts of England and Wales.
20. Effective date
This Agreement will come into effect on the Effective Date on which date the
“without prejudice and subject to contract” nature of this Agreement will cease
to apply.
This Agreement has been signed by the parties on the date appearing at the head
of page 1 to signify their agreement to its terms.
Schedule 1
Release of Claims under the laws of the United States of America,
the Commonwealth of Massachusetts and all other U.S. Laws
1. The Employee hereby agrees and acknowledges that by signing this Agreement
and accepting the Termination Payments and Benefits to be provided to him, and
other good and valuable consideration provided for in this Agreement, the
Employee, except as expressly provided below, is waiving and releasing his right
to assert any form of legal claim against the Company whatsoever for any alleged
action, inaction or circumstance existing or arising from the beginning of time
through the Effective Date. The Employee’s waiver and release herein, except as
expressly provided below, is intended to bar any form of legal claim, charge,
complaint or any other form of action (jointly referred to as “Claims”) against
the Company seeking any form of relief including, without limitation, equitable
relief (whether declaratory, injunctive or otherwise), the recovery of any
damages or any other form of monetary recovery whatsoever (including, without
limitation, back pay, front pay, compensatory damages, emotional distress
damages, punitive damages, attorneys fees and any other costs) against the
Company, for any alleged action, inaction or circumstance existing or arising
through the Effective Date.
2. Without limiting the foregoing general waiver and release, the Employee,
except as expressly provided below, specifically waives and releases the Company
from any Claim arising from or related to his employment relationship with the
Company or the termination thereof, including, without limitation:
(a) Claims under any state or federal discrimination, fair employment practices
or other employment related statute, regulation or executive order (as they may
have been amended through the Effective Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the federal Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Civil Rights Acts of 1866 and
1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Equal Pay Act, the Americans With Disabilities Act and any similar
Massachusetts or other state statute.
(b) Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment. Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, the National Labor Relations
Act, the Employee Retirement Income Security Act of 1974, the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA) and any similar Massachusetts
or other state statute.
(c) Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.
(d) Any other Claim arising under local, state or federal law.

 



--------------------------------------------------------------------------------



 



3. The Employee explicitly acknowledges that because he is over forty (40) years
of age, he has specific rights under the Older Workers Benefits Protection Act
(“OWBPA”), which prohibits discrimination on the basis of age, and that the
releases set forth in this Schedule are intended to release any right that he
may have to file a claim against the Company alleging discrimination on the
basis of age.
     Notwithstanding the foregoing, this section does not:
(a) release the Company from any obligation expressly set forth in this
Agreement or from any obligation, including without limitation obligations under
the Workers Compensation laws, which as a matter of law cannot be released;
(b) prohibit the Employee from filing a charge with the Equal Employment
Opportunity Commission (“EEOC”);
(c) prohibit the Employee from participating in an investigation or proceeding
by the EEOC or any comparable state or local agency; or
(d) prohibit the Employee from challenging or seeking a determination in good
faith of the validity of this release or waiver under the Age Discrimination in
Employment Act and does not impose any condition precedent, penalty, or costs
for doing so unless specifically authorized by federal law.
4. The Employee’s waiver and release, however, are intended to be a complete bar
to any recovery or personal benefit by or to the Employee with respect to any
claim whatsoever, including those raised through a charge with the EEOC, except
those which, as a matter of law, cannot be released. In the event that the
Employee successfully challenges the validity of the release with respect to the
Age Discrimination in Employment Act, the Company or any affected party sought
to be released hereunder may seek recovery from the Employee of all amounts paid
and the cost of any benefits provided pursuant to this Agreement. Nothing in
this Agreement, however, shall limit the right of the Company or any affected
party sought to be released hereunder to seek immediate dismissal of a charge on
the basis that the signing of this Agreement by the Employee constitutes a full
release of any rights the Employee might otherwise have to pursue the charge.
5. The Employee acknowledges and agrees that, but for providing this waiver and
release, the Employee would not be receiving the Termination Payments and
Benefits being provided to him under the terms of this Agreement.
6. It is the Company’s desire and intent to make certain that the Employee fully
understands the provisions and effects of this Schedule/Agreement. To that end,
the Employee has been encouraged and has been given the opportunity to consult
with US legal counsel for the purpose of reviewing the terms of this
Schedule/Agreement.
7. Consistent with the provisions of OWBPA, the Company is providing the
Employee with twenty-one (21) days in which to consider and accept the terms of
this Agreement by signing below and returning it to Richard Chin, President and
CEO of OXiGENE Inc., of 230 Third Avenue, Waltham MA 02451, USA. In addition,
the Employee may rescind his assent to this Agreement within seven (7) days
after having signed it. To do so, the Employee must deliver a notice of
rescission to Richard Chin, President and CEO of OXiGENE Inc. To be effective,
such rescission must be hand delivered or postmarked within the seven (7) day
period and sent by certified mail, return receipt requested, to Richard Chin,
President and CEO of OXiGENE Inc. of 230 Third Avenue, Waltham MA 02451, USA.
8. The terms of this Schedule shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, without giving effect to
conflict of law principles. The Employee agrees that any action, demand, claim
or counterclaim relating to the terms of this Schedule shall be commenced in
Massachusetts in a court of competent jurisdiction.
Signed by
Peter Harris
/s/ Peter Harris
Signed by
for and on behalf of
OXiGENE, Inc.
/s/ Richard Chin

 